DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 12/13/2021.
Applicant’s cancelation of claims 2 and 4 is acknowledged and require no further examining.  Claims 5, 7, 12, and 15 are withdrawn due to be drawn to non-elected species.  Claims 1, 3, 6, 8-11, 13-14, and 16-20 are pending and examined below.

Election/Restrictions
Claims 5, 7, 12, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/30/2021.

Drawings
The amendments to the drawings were received on 12/13/2021.  These drawings are not acceptable because the amendments comprise new matter.  On page 10 paragraph 3 of the Specification as originally filed, a position (D) is disclosed to be criterial point because it is here that any bending of the spring steel flexible ribbon is halted.  There is no disclosure a feature with the reference character 111.  Therefore, the feature is considered new matter.

Specification
The amendment filed 12/13/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The disclosure that the flexible section is “bendable throughout its length”;
The disclosure that the leading end part of the flexible section is welded to the impact section to “fix the leading end part against bending”;
The disclosure that the trailing end part of the flexible section is welded to the rigid hammer section to “fix the trailing end part against bending”; and
The disclosure that any bending of the spring steel flexible ribbon “immediately adjacent the welded section” is necessarily halted.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 8-11, 13-14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the phrase “a flexible spring steel driver segment bendable throughout the length thereof” renders claim 1 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 7 paragraph 2 of the Specification as originally filed, the driver is disclosed to have a flexible section of spring steel.  The Specification as originally filed does not disclose the flexible section is bendable throughout the length thereof.  Therefore, the feature is considered new matter.
Regarding claim 1, the phrase “welded to a leading end part of the flexible driver segment to form a first weld section, thereby fixing the driver segment leading end part against the bending thereof” also renders claim 1 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 8 paragraph 1 of the Specification as originally filed, the flexible section is disclosed to be welded at one end to the rigid hammer section and at the other to the impact section.  The Specification as originally filed does not disclose the welding of the leading end part of the flexible section to the trailing end part of the impact segment fixes the leading end part of the flexible driver section against bending.  Therefore, the feature is considered new matter.
Regarding claim 16, the phrase “welded to a leading end part of the hammer segment to form a second weld section thereby fixing the trailing end part of the driver segment against bending” renders claim 16 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 8 paragraph 1 of the Specification as originally filed, the flexible section is disclosed to be welded at one end to the rigid hammer section and at the other to the impact section.  The Specification as originally filed does not disclose the welding of the trailing end part of the flexible section to the leading end part of the hammer segment fixes the trailing end part of the flexible driver section against bending.  Therefore, the feature is considered new matter.
Claims 3, 6, 8-11, 13-14, and 17-20 are dependent of claim 1 and include all the same limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 8-11, 13-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “welded to a leading end part of the flexible driver segment to form a first weld section, thereby fixing the driver segment leading end part 
Regarding claim 1, the phrase “fixing the driver segment” also renders claim 1 vague and indefinite because it is unclear what segment is fixed.  The elongate driver is disclosed to have a linear impact segment and a flexible spring steel driver segment.  It is unclear if the linear impact segment or the flexible spring steel driver segment is being fixed against bending.  For examining purposes, the phrase is interpreted as “fixing the flexible spring steel driver segment”.
Regarding claim 6, the phrase “second part of the driver segment” renders claim 6 vague and indefinite because it is unclear which driver segment is being referred to.  Claim 6 is dependent of claim 1 and claim 1 discloses the elongate driver is disclosed to have a linear impact segment and a flexible spring steel driver segment.  It is unclear if the phrase is referring to the linear impact segment or the flexible spring steel driver segment.  For examining purposes, the phrase is interpreted as “second part of the flexible spring steel driver segment”.
Regarding claim 8, the phrase “the leading end part of the driver segment” renders claim 6 vague and indefinite because it is unclear which driver segment is being referred to.  Claim 8 is dependent of claim 1 and claim 1 discloses the elongate driver is 
Regarding claim 16, the phrase “welded to a leading end part of the hammer segment to form a second weld section thereby fixing the trailing end part of the driver segment against bending” renders claim 16 vague and indefinite because it is unclear how the welding prevents bending thereof.  The process of welding is understood to be the uniting of elements in by heating.  It is unclear what further feature the welding comprises that prevents pending.  For examining purposes, prior art that discloses welding the flexible driver segment to a hammer segment is interpreted to disclose a weld section that fixes the end part of the flexible driver segment against bending.
Regarding claim 16, the phrase “a trailing end part of the driver segment” also renders claim 16 vague and indefinite because it is unclear which driver segment is being referred to.  Claim 16 is dependent of claim 1 and claim 1 discloses the elongate driver is disclosed to have a linear impact segment and a flexible spring steel driver segment.  It is unclear if the phrase is referring to the linear impact segment or the flexible spring steel driver segment.  For examining purposes, the phrase is interpreted as “a trailing end part of the flexible spring steel driver segment”.
Claims 3, 9-11, 13-14, and 17-20 are dependent of claim 1 and include all the same limitations


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,464,196 in view of reference Hugghins (2013/0180728). It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the elongate driver of US Patent 10,464,196 by incorporating the welding, extension, and groove as taught by Hugghins, since page 1 paragraph 7 of Hugghins states such a modification would allow the fixing together of two elements while ensuring self-aligning of the two element along a common axis when fixed together.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 


Claims 1, 3, 6, 8, 10, 13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Stilwell (2475527) in view of references Fink (2284517) and Hugghins (2013/0180728).
Regarding claim 1, Stilwell disclose a fastening tool (10) comprising:
a tool body (11) having a passage (18) therein,
wherein the passage (18) having a curvilinear passage section (23) and a first linear passage section (24) having a first linear direction, and
wherein the curvilinear passage section (23) contiguous at a leading end thereof with a trailing end of the firs linear passage section (24);
an elongate driver (48, 52, 54) mounted in and slidable along the passage (18),
wherein the driver (48, 52, 54) having a linear impact (48) and a flexible driver segment (52),
wherein the impact segment (48) having a leading end for driving a fastener (N) and a trailing end fixed to a leading end of the flexible driver segment (52),
wherein the flexible driver segment (52) constrained by an inside surface of the curvilinear passage section (23) for curvilinear sliding therealong, and

(Figure 2 and Column 1 lines 31-43, Column 2 lines 19-25, 29-36, 42-49)
However, Stilwell does not disclose flexible driver segment is a flexible spring steel driver segment and disclose the trailing end of the linear impact segment is welded to a leading end of the flexible driver segment.
Fink disclose a machine comprising a pair of spring steel straps (51, 52) configured to transfer a horizontal reciprocating force to a vertical reciprocating force. (Figure 4 and Page 1 Column 2 lines 53-55 through Page 2 Column 1 lines 1-7, Page 2 Column 1 lines 21-26)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the flexible driver segment of Stilwell by incorporating the pair of spring steel straps as taught by Fink, since page 2 column 1 lines 21-26 of Fink states such modification would allow for simplified construction of the flexible driver segment.
Hugghins disclose welding a first element (30) to a second element (40), wherein the first element (30) comprises an extension (33), and wherein the second element (40) comprises a groove (43) configured to receive the extension (33). (Figure 3 and Page 3 paragraph 34)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the elongate driver of Stillwell by incorporating the welding, extension, and groove as taught by 
When modifying Stillwell in view of Fink and Hugghins, the lending end part of the flexible spring steel driver segment is interpreted to be welded to the trailing end part of the linear impact segment from form the first weld section thereby fixing the leading end part of the flexible spring steel driver segment against bending, and the linear impact driver segment, the first weld section, and a second part of the flexible spring steel driver segment immediately adjacent the first weld section are constrained by an inside surface of the first linear passage section for linear sliding therealong
Regarding claim 3, Stilwell modified by Fink and Hugghins disclose the leading end of the linear impact segment (Stilwell – 48) has one of a circular and a rectangular cross section. (Stilwell – Figure 4)
Regarding claim 6, Stilwell modified by Fink and Hugghins disclose the second part (Hugghins – 33) of the flexible spring steel driver segment (Stilwell – 52) is thinner than the leading end of the flexible driver segment (Stilwell – 52). (Fink – Page 2 Column 1 lines 21-26)(Hugghins – Figure 3)
Regarding claim 8, Stilwell modified by Fink and Hugghins disclose a groove (Hugghins – 43) formed in and along the impact segment (Stilwell – 48), wherein the leading end part of the flexible spring steel driver segment (Stilwell – 52) being welded in the groove (Hugghins – 43) to form said first weld section. (Fink – Page 2 Column 1 lines 21-26)(Hugghins – Page 3 paragraph 34)
Regarding claim 10, Stilwell modified by Fink and Hugghins disclose the curvilinear passage (Stilwell – 23) is one of a round and a rectangular in cross-section. (Stilwell – Figure 2, 4)
Regarding claim 13, Stilwell modified by Fink and Hugghins disclose the first linear passage section (Stilwell – 24) has an inside surface portion at least partially defining a passage core (Stilwell – see figure 2 below), 
wherein the linear impact segment (Stillwell – 48) and the leading part of the flexible spring steel driver segment (Stilwell – 52) have an outside surface portion at least partially defining a driver core (Stilwell – see figure 2 below), 
wherein the cross-section boundary of the driver core (Stilwell – see figure 2 below) marginally smaller than the cross-section boundary of the passage core, thereby enable closely confined, non-binding linear sliding of the driver core (Stilwell – see figure 2 below) along the passage core (Stilwell – see figure 2 below).
(Stilwell – Figure 2 and Column 2 lines 19-25) 
Regarding claim 16, Stilwell modified by Fink and Hugghins disclose the curvilinear passage section (Stilwell – 23) being contiguous at its other end thereof with a second linear passage section (Stilwell – 22) extending in a second linear direction different from the first linear section, and the driver (Stilwell – 48, 52, 54) having a linear hammer segment (Stilwell – 54) constrained by an inside surface of the second linear passage section (Stilwell – 22) for sliding therealong in the second linear direction, a trailing end part of the flexible spring steel driver segment (Stilwell – 52) being welded to 
[AltContent: textbox (Outside Wall)][AltContent: arrow][AltContent: textbox (Passage Core)][AltContent: arrow][AltContent: textbox (Driver Core)][AltContent: arrow][AltContent: rect][AltContent: textbox (Stilwell)]
    PNG
    media_image1.png
    428
    721
    media_image1.png
    Greyscale

Regarding claim 17, Stilwell modified by Fink and Hugghins disclose a wall (Stilwell – see figure 2 above) on the outside of the curvilinear passage section (Stilwell – 23), the wall at respective ends thereof being generally tangential to the first and the second linear direction. (Stilwell – Figure 2)
Regarding claim 19, Stilwell modified by Fink and Hugghins disclose the driver (Stilwell – 48, 52, 54) is drivable in response to a downward blow applied to the hammer segment (Stilwell – 54) to drive a fastener (Stilwell – N) form a stored position in the tool body (Stilwell – 11) to a fastening position outside of the tool body (Stilwell – 11). (Stilwell – Figure 2 and Column 2 lines 42-49)
Regarding claim 20, Stilwell modified by Hugghins disclose the flexible spring steel driver segment (Stilwell – 52) has a length between the first weld section and the second weld section that is longer than the aggregate of the length of the curvilinear 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over reference Stilwell (2475527) in view of references Fink (2284517) and Hugghins (2013/0180728) as applied to claim 1 above, and further in view of reference Carmien (6227075).
Regarding claim 9, Stilwell modified by Fink and Hugghins disclose the flexible spring steel driver segment is made of spring steel. (Fink – Page 2 Column 1 lines 21-26)
However, Stilwell modified by Fink and Hugghins do not disclose the impact is made of hardened steel.
Carmien discloses a device for striking apparatus (10) made of hardened steel. (Column 1 lines 20-24, Column 4 lines 10-19)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the impact segment of Stilwell by incorporating the hardened steel as taught by Carmien, since column 1 lines 20-24 of Carmien states such a modification would provide the durable impact member with extended service life.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over reference Stilwell (2475527) in view of references Fink (2284517) and Hugghins (2013/0180728) as applied to claim 13 above, and further in view of reference Hohle-Halske (3612428).
Regarding claim 14, Stilwell modified by Fink and Hugghins disclose the claimed invention as stated above but do not disclose the driver core has an outwardly radially extending projection.
Hohle-Haske disclose a driver (5) configured to slidably move along a passage (2a), and wherein he driver (5) comprises a radially extending projection (5a) that is received in a groove (2b). (Figure 2 and Column 3 lines 60-68, Column 4 lines 1-2)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the driver core of Stilwell by incorporating the radially extending projection and groove as taught by Hohle-Haske, since column 2 lines 53-57 of Hohle-Haske states such a modification would allow for especially smooth travel of the driver core.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over reference Stilwell (2475527) in view of references Fink (2284517) and Hugghins (2013/0180728) as applied to claim 16 above, and further in view of reference Hedrick (3542273).
Regarding claim 18, Stilwell disclose the second linear passage section (22) extends generally vertically. (Figure 2)
However, Stilwell modified by Fink and Hugghins do not disclose the first linear passage section is inclined at an angle between 30 and 60 degrees to the horizontal.
Hedrick disclose a fastening tool comprising: a elongate driver (76); and a passage (20), wherein the elongate driver (76) slidably moves within the passage (20), and wherein the passage is inclined at an angle between 30 and 60 to the horizontal. (Figure 3 and Column 3 lines 15-21, Column 6 lines 59-67)
.

Response to Arguments
The Amendments to the Claims filed on 12/13/2021 have been entered.  Applicant’s cancelation of claims 2 and 4 is acknowledged and require no further examining.  Claims 5, 7, 12, and 15 are withdrawn due to be drawn to non-elected species.  Claims 1, 3, 6, 8-11, 13-14, and 16-20 are pending in the application.

In response to the arguments of the amendments to the Specification, Examiner finds the arguments not persuasive.
Applicant states:
Page 7 is amended to characterize the flexible section 86 as “bendable throughout its length” to render it consistent with the wording used in amended claim 1.  The charge to page 7 and the corresponding change to claim 1 find support at several of the figures including FIG. 11.

Figure 10 shows the flexible driver segment comprises a intermediate portion, an end portion in the impact segment, and an end portion in the hammer segment.  Figure 11 shows the intermediated portion of the flexible driver segment is shown to bend, but Figure 11 does not show the end portion in the impact segment and the end portion in 
Applicant states:
At page 8, the passage "It is welded at one end to the rigid hammer section 72 and at the other to the impact section 84" is amended to "A leading end part of the flexible section 86 is welded to the impact section 84 to form a first weld section and to fix the leading end part against bending. A trailing end part of the flexible section 86 is welded to the rigid hammer section 86 to form a second weld section and to fix the trailing end part against bending" to render the wording consistent with phraseology used in amended claims 1 and 16. The amendment finds original support at FIGs. 9 and 10; and, also, at FIG. 13 and related description on page 10

On page 10 paragraph 3 of the Specification as originally filed, a position (D) is disclosed to be criterial point because it is here that any bending of the spring steel flexible ribbon is halted.  This disclosure does not explain how forming a first weld section prevents bending of the leading end part of the flexible driver segment or explain how forming a second weld section prevents bending of the trailing end part of the flexible driver segment.  Therefore, the amendment is considered new matter.
Applicant states:
Amended claim 1 recites a second part of the driver segment immediately adjacent the first weld section. FIGs. 9, 10, 11, 12A, 12B and 13 are amended to add a reference 111 and lead lines therefrom to a part of the driver segment 86 that is immediately adjacent to the first weld section as shown in these figures.

On page 10 paragraph 3 of the Specification as originally filed, a position (D) is disclosed to be criterial point because it is here that any bending of the spring steel flexible ribbon is halted.  The paragraph does not disclose any further feature of the 

In response to the arguments of the Double Patenting rejections, Examiner finds the arguments not persuasive.
Applicant states:
Examiner states that it would have been obvious to have modified the elongate driver of US Patent 10,464,196 by incorporating the welding, extension, and groove as taught by Hugghins, since page 1 paragraph 7 of Hugghins states such a modification would allow the self-aligning of the two elements along a common axis when fixed together. Applicant does not understand this rejection.

A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claim 1 of U.S. Patent No. 10,464,196 disclose all the features disclosed in claim 11 of the present application, except for the feature of welding the trailing end part of the linear impact segment to the leading end part of the flexible spring steel driver segment.  
Hugghins disclose welding a first element (30) to a second element (40), wherein the first element (30) comprises an extension (33), and wherein the second element (40) comprises a groove (43) configured to receive the extension (33). (Figure 3 and Page 3 paragraph 34)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified Claim 1 of U.S. welding, extension, and groove as taught by Hugghins, since page 1 paragraph 7 of Hugghins states such a modification would allow the fixing together of two elements while ensuring self-aligning of the two element along a common axis when fixed together.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Stilwell (2475527) in view of reference Hugghins (2013/0180728), Examiner finds the arguments not persuasive.
Applicant states:
It is contended also that amended claim 6 recites further patentable subject matter. Examiner does not appear to present a position as to why the claimed combination would have been obvious and Applicant argues that there is no case for obviousness.

Hugghins disclose welding a first element (30) to a second element (40), wherein the first element (30) comprises an extension (33), and wherein the second element (40) comprises a groove (43) configured to receive the extension (33). (Figure 3 and Page 3 paragraph 34)  Hugghins also disclose such a modification would allow the fixing together of two elements while ensuring self-aligning of the two element along a common axis when fixed together. (Page 1 paragraph 7).  Therefore, the person of ordinary skill in the art would be motivated to incorporate the welding, extension, and groove in order to obtain said benefits.
In Figure 3 of Hugghins, the extension (33) is shown to be thinner than the adjacent portion of the first element (30).  Therefore, when modifying Stilwell in view of 
Applicant states:
Claim 8 depends from claim 1 previously argued to be patentable over the cited art and for this reason at least is argued also to be patentable. Examiner does not appear to present reasons why the claimed combination would have been obvious and Applicant argues that there is no case for obviousness.  It is contended also that amended claim 6 recites further patentable subject matter in that the groove is formed in and along the the trailing end part of the impact segment. Such feature is not found in Hugghins or Stilwell and this art does not therefore disclose each and every feature of amended claim 8.

Hugghins disclose welding a first element (30) to a second element (40), wherein the first element (30) comprises an extension (33), and wherein the second element (40) comprises a groove (43) configured to receive the extension (33). (Figure 3 and Page 3 paragraph 34)  Hugghins also disclose such a modification would allow the fixing together of two elements while ensuring self-aligning of the two element along a common axis when fixed together. (Page 1 paragraph 7).  Therefore, the person of ordinary skill in the art would be motivated to incorporate the welding, extension, and groove in order to obtain said benefits.
In Figure 3 of Hugghins, the second element (40) is shown comprising a groove (43) configured to receive the extension (33).  Therefore, when modifying Stilwell in view of Hugghins, the trailing end part of the impact segment is interpreted to comprises a groove configured to receive the leading end part of the flexible spring steel driver segment.  In order for the impact segment to comprises said groove, the groove would have to be formed in and along the trailing end part of the impact segment.

Claim 16 depends from claim 1 previously argued to be patentable over the cited art and for this reason at least is argued also to be patentable. Examiner does not appear to present reasons why the combination claimed in claim 16 would have been obvious and Applicant argues that there is no case for obviousness.

Hugghins disclose welding a first element (30) to a second element (40), wherein the first element (30) comprises an extension (33), and wherein the second element (40) comprises a groove (43) configured to receive the extension (33). (Figure 3 and Page 3 paragraph 34)  Hugghins also disclose such a modification would allow the fixing together of two elements while ensuring self-aligning of the two element along a common axis when fixed together. (Page 1 paragraph 7).  Therefore, the person of ordinary skill in the art would be motivated to incorporate the welding, extension, and groove in order to obtain said benefits.
Stilwell discloses flexible driver segment is connected to the impact segment and the hammer segment.  Therefore, when modifying Stilwell in view of Hugghins, the elongate driver is interpreted to comprises a first weld section between the flexible driver segment and the impact segment, and a second weld section between the flexible driver segment and the hammer segment.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Stilwell (2475527) in view of references Hugghins (2013/0180728), Fink (2284517), and Carmien (6227075), Examiner finds the arguments not persuasive.


Claim 9 depends from claim 1 previously argued to be patentable over the cited art and for this reason at least is argued also to be patentable over Fink and over the combination of Fink and Carmien. Further, Applicant points out that Fink refers to the incorporation of a "pair" of spring steel straps: not a single strap as claimed in claim 9.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single strap) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 9 disclose the flexible driver segment “is made of spring steel”.  Claim 9 nor claim 1 disclose the flexible driver segment is an only single strap or only one strap.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731